DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 9/25/2020, with respect to the rejections of claims 1-20 under 35 USC 102 and  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the adjustor excluding a fastener passing through adjustor and the adjuster sleeve is arranged to affect an adjustment of any linear distance within a length of the adjuster sleeve within a tolerance of about +/- 0.002 inches.
This action is final and a new grounds of rejection is made necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lobanoff US 4240762 in view of Haentjens US 5051071.
Regarding claim 1, Lobanoff discloses A device for adjusting a position of impellers within a bowl assembly of a pump (Figure 2; Col 1 line 47-50: adjusting the coupling to put the shat in proper vertical position) the device comprising: a spacer coupling (Figure 2: Spacer (34)), wherein a first end of the spacer coupling is connected to a drive hub (Figure 2: Spacer’s (34) first end is coupled to the driver coupling (30)) and a second end of the spacer coupling is connected to a driven hub (Figure 2: Spacer’s (34) second end is coupled to the pump coupling (42)), and the spacer coupling is configured to be adjusted at any angle (Figure 2; Col 4, line 48-53: Rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (24) Col 3, line 65: Adjustment of the vertical position of the impellers of the pump at an optimum location for efficient pump operation.); and an adjuster (Figure 2: Adjustor plate (38)) at the second end of the spacer coupling (Figure 2: Adjustor plate section (38) is at the second end of the spacer (34)), wherein the adjuster includes an adjuster sleeve (Figure 2: Adjuster plate (38)); wherein the adjuster sleeve is a cylindrical sleeve with an internal side and an external side (Figure 2: Adjuster plate (38) is cylindrical and has an internal side facing the shaft and an external side facing outwards), the adjuster sleeve is threaded on the internal side (Figure 2; Col 4, line 48: Internally threaded adjusting plate (38)), the adjuster sleeve is spaced from the driven hub (Figure 2: Adjustor plate (38) is spaced from  pump coupling (42)) so that the adjuster sleeve can rotate around a driven shaft (Figure 2: Pump shaft (18)), and the adjuster sleeve threadedly mates and engages with an externally threaded first end of the driven shaft when the adjuster sleeve is rotated (Figure 2: Adjustor plate (38) communicates with matching threaded end (40) of pump shaft (18)), and the rotation of the adjuster sleeve adjusts a position of the driven shaft with respect to the driven hub, and thereby the rotation of the adjuster sleeve adjusts a position of an impeller attached to a second end of the driven shaft with respect to a stationary bowl assembly of the pump (Figure 2; Col 4, line 48-53: Rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (24). Col 3, line 65: Adjustment of the vertical position of the impellers of the pump at an optimum location for efficient pump operation.). However, Lobanoff is silent as to the adjustor excludes a fastener passing through the adjustor. From the same field of endeavor, Haentjens teaches the adjustor excludes a fastener passing through the adjustor (Figure 6: Shaft (28) is screwed into a coupling nut (57) that would be analogous to the adjustor plate. It is in between two couplings and not attached to a fastener).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lobanoff’s adjust plate to be formed in between the two couplings and not fastened to them to allow for air ducts between the couplings and shaft to allow for heat transfer (Col 1, line 45-50).
Regarding claim 2, Lobanoff discloses a set screw (Figure 2: Bolt (47)) threaded through an opening defined by walls of the driven hub (Figure 2: Bolt (47) is through the hole in the pump coupling (42)), wherein the set screw contacts and secures a rotational position of the adjuster sleeve relative to the driven hub (Figure 2: Bolt (47) is through the hole in the pump coupling (42) and secures the adjustor plate (38)).
Regarding claim 4, Lobanoff discloses wherein the drive hub is connected to a drive shaft (Figure 2: Driver shaft (24) is coupled to driver coupling (30)) and the drive shaft is connected to a drive motor (Figure 1; Col 3, line 57: Pump driver (22) which is an electric motor).
Regarding claim 5, Lobanoff discloses wherein the driven hub is connected to the driven shaft axially so that driven shaft rotates with the driven hub (Figure 2: Pump shaft (18) is coupled to the pump coupling (42)).
Regarding claim 6, Lobanoff discloses wherein the driven hub is connected to the driven shaft axially with a key (Figure 2: Key (45)).
Regarding claim 7, Lobanoff discloses wherein the spacer coupling is attached to the drive hub with drive hub bolts through spacer coupling flanges and drive hub flanges (Figure 2: Bolt (36) connects the spacer (34) to the driver coupling (30)).
Regarding claim 8, Lobanoff discloses wherein the spacer coupling is attached to the driven hub with driven hub bolts through spacer coupling flanges and driven hub flanges (Figure 2: Bolt (47) connects the spacer (34) to the pump coupling (42)).
Regarding claim 9, Lobanoff discloses wherein the adjustment to the position of the driven shaft is any linear distance within a length of the adjuster sleeve (Figure 2; Col 4, line 48-53: rotation of the coupling assembly, including adjusting plate . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lobanoff US 4240762 and Haentjens US 5051071 as applied to claim 1, and in further view of Kilty US 20060222537.
Regarding claim 3, Lobanoff discloses all of the above limitations. However, Lobanoff is silent as to teach wherein the spacer coupling is rigid and is comprised of steel. From the same field of endeavor, Kilty teaches wherein the spacer coupling is rigid and is comprised of steel (Paragraph [0035 & 0046]: Major components are made of steel and the final component is a disc spacer (186)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  Lobanoff’s spacer and parts to be made of steel to lift and hold the weight of the impeller and pumps (Paragraph [0030 & 0058]).
Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lobanoff US 4240762 in view of Haentjens US 5051071 and Amir US 20130199776.
Regarding claim 10, Lobanoff discloses A pump system for adjusting a position of impellers within a bowl assembly of a pump (Figure 2; Col 1 line 47-50: adjusting the coupling to put the shat in proper vertical position), the system comprising:12Attorney Docket NumberM-8609.003 a driver (Figure 1: Driver (22)); a drive shaft (Figure 2: Driver shaft (24)), wherein the drive shaft is rotationally driven by the driver (Figure 1: Driver (22) is a motor that rotates shaft (24)); a drive hub (Figure 2: Driver coupling (30)), wherein the drive hub is connected to the drive shaft (Figure Driver coupling (30) is connected to ; a spacer coupling (Figure 2: Spacer (34)), wherein a first end of the spacer coupling is connected to a drive hub (Figure 2: Spacer’s (34) first end is coupled to the driver coupling (30)) and a second end of the spacer coupling is connected to a driven hub (Figure 2: Spacer’s (34) second end is coupled to the pump coupling (42)), and the spacer coupling is configured to be adjusted at any angle (Figure 2; Col 4, line 48-53: Rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (24) Col 3, line 65: Adjustment of the vertical position of the impellers of the pump at an optimum location for efficient pump operation.); a driven shaft (Figure 2: Pump shaft (18)), wherein the driven shaft is connected to the driven hub at a key proximate to a first end of the driven shaft (Figure 2: Pump shaft (18) is connected to the pump coupling (42) by a key (45)); a column (Figure 1: Barrel (16)), wherein the driven shaft extends through the column (Figure 1: pump shaft (18) extends through barrel (16)); an impeller (Col 3, line 65- Col 4, line 2: The pump shaft adjust impellers), wherein the impeller is attached to a second end of the driven shaft (Col 3, line 65- Col 4, line 2: The pump shaft adjust impellers at the end of the shaft); an adjuster (Figure 2: Adjustor plate (38)) at the second end of the spacer coupling (Figure 2: Adjustor plate section (38) is at the second end of the spacer (34)), wherein the adjuster includes an adjuster sleeve (Figure 2: Adjuster plate (38)), the adjuster sleeve is a cylindrical sleeve with an internal side and an external side (Figure 2: Adjuster plate (38) is cylindrical and has an internal side facing the shaft and an external side facing outwards), the adjuster sleeve is threaded on the internal side (Figure 2; Col 4, line 48: Internally threaded , the adjuster sleeve is spaced from the driven hub (Figure 2: Adjustor plate (38) is spaced from  pump coupling (42)) so that the adjuster sleeve can rotate around the driven shaft (Figure 2: Pump shaft (18)), the adjuster sleeve threadedly mates and engages with an externally threaded first end of the driven shaft when the adjuster sleeve is rotated (Figure 2: Adjustor plate (38) communicates with matching threaded end (40) of pump shaft (18)), the rotation of the adjuster sleeve adjusts a position of the driven shaft with respect to the driven hub and thereby adjusts a position of an impeller attached to a second end of the driven shaft with respect to a stationary bowl assembly of the pump (Figure 2; Col 4, line 48-53: rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (24).Col 3, line 65: Adjustment of the vertical position of the impellers of the pump at an optimum location for efficient pump operation.). However, Lobanoff is silent as to the adjustor excludes a fastener passing through the adjustor. From the same field of endeavor, Haentjens teaches the adjustor excludes a fastener passing through the adjustor (Figure 6: Shaft (28) is screwed into a coupling nut (57) that would be analogous to the adjustor plate. It is in between two couplings and not attached to a fastener).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lobanoff’s adjust plate to be formed in between the two couplings and not fastened to them to allow for air ducts between the couplings and shaft to allow for heat transfer (Col 1, line 45-50).
 a bowl assembly, wherein the bowl assembly is connected to the column. From the same field of endeavor, Amir teaches a bowl assembly, wherein the bowl assembly is connected to the column (Figure 2: Bowl assembly (23) attaches to column (29)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lobanoff’s adjustable driven shaft to have the impeller include a column attached to the impeller bowl to prevent deformations of the line shaft (Paragraph [0003]).
Regarding claim 11, Lobanoff discloses a set screw (Figure 2: Bolt (47)) threaded through an opening defined by walls of the driven hub (Figure 2: Bolt (47) is through the hole in the pump coupling (42)), wherein the set screw contacts and secures a rotational position of the adjuster sleeve relative to the driven hub (Figure 2: Bolt (47) is through the hole in the pump coupling (42) and secures the adjustor plate (38)).
Regarding claim 14, Lobanoff discloses wherein the adjustment to the position of the driven shaft is any linear distance within a length of the adjuster sleeve (Figure 2; Col 4, line 48-53: rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (24)).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lobanoff US 4240762, Haentjens US 5051071, and Amir US 20130199776 as applied to claim 10 above, and further in view of Kilty US 20060222537.
Regarding claim 12, the combination of Lobanoff and Amir discloses all of the above limitations. However, they are silent as to teach wherein the spacer coupling is rigid and is comprised of steel. From the same field of endeavor, Kilty teaches wherein the spacer coupling is rigid and is comprised of steel (Paragraph [0035 & 0046]: Major components are made of steel and the final component is a disc spacer (186)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  Lobanoff’s spacer and parts to be made of steel to lift and hold the weight of the impeller and pumps (Paragraph [0030 & 0058])
Regarding claim 13, Lobanoff discloses the driven hub is connected to the driven shaft axially with a second key so that driven shaft rotates with driven hub (Figure 2: Key (45) connects the pump shaft (18) and pump coupling (42)). However, Lobanoff is silent as to teach wherein the drive hub is connected to the drive shaft axially with a first key so that drive hub rotates with drive shaft. From the same field of endeavor, Kilty teaches wherein the drive hub is connected to the drive shaft axially with a first key so that drive hub rotates with drive shaft (Figure 4: Key (90) couples the driving shaft (52) and the shaft hub (162)) .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lobanoff to have a key instead of a pin the better hold and provide the driving relationship between the driver shaft and coupling (Paragraph [0022]).
Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lobanoff US 4240762 in view of Leff US3216361.
Regarding claim 15, Lobanoff discloses A method to adjust a position of an impeller of a pump (Figure 2; Col 1 line 47-50: adjusting the coupling to put the shat in proper vertical position), the method comprising: threadedly mating and engaging an internally threaded cylindrical adjuster sleeve (Figure 2: Adjuster plate (38) is cylindrical and has an internal side with threads) with an externally threaded first end of a driven shaft of a pump (Figure 2: Adjustor plate (38) communicates with matching threaded end (40) of pump shaft (18)); and rotating the internally threaded cylindrical adjuster sleeve around the externally threaded first end of the driven shaft of the pump (Figure 2: Adjustor plate (38) communicates with matching threaded end (40) of pump shaft (18)), wherein rotating the adjuster sleeve results in the threaded first end of the driven shaft screwing into or out of the internally threaded cylindrical adjuster sleeve (Figure 2; Col 4, line 48-53: Rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (18)), the adjuster sleeve is at a fixed location within a driven hub (Figure 2: Adjustor plate (38) is coupled to the pump coupling (42) which is a fixed location), the adjuster sleeve is spaced from the driven hub so that the adjuster sleeve can rotate around the driven shaft (Figure 2: Adjustor plate (38) is spaced from  pump coupling (42)), and 14Attorney Docket NumberM-8609.003rotating the adjuster sleeve adjusts a position of the driven shaft with respect to the driven hub, and thereby adjusts a position of an impeller attached to a second end of the driven shaft with respect to a stationary bowl assembly of the pump (Figure 2; Col 4, line 48-53: Rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the .
However, Labanoff is silent as to the adjuster sleeve is arranged to affect an adjustment of any linear distance within a length of the adjuster sleeve within a tolerance of about +/- 0.002 inches. From the same field of endeavor, Leff discloses the adjuster sleeve is arranged to affect an adjustment of any linear distance within a length of the adjuster sleeve within a tolerance of about +/- 0.002 inches (Col 3, line 33-45: The pump adjust the impeller by screw (33) to create a clearance between and impeller and wall to a few thousandths of an inch).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the screw in Labanoff to be able to adjust within a few thousandths of an inch to increase the efficiency of the pump (Col 3, line 42). 
Regarding claim 16, Lobanoff discloses tightening a set screw (Figure 2: Bolt (47)) threaded through an opening defined by walls of the driven hub (Figure 2: Bolt (47) is through the hole in the pump coupling (42)) so that the set screw contacts the adjuster sleeve and secures a rotational position of the adjuster sleeve relative to the driven hub (Figure 2: Bolt (47) is through the hole in the pump coupling (42) and secures the adjustor plate (38)).
Regarding claim 17, Lobanoff discloses wherein a rigid spacer (Figure 2: Spacer (34)) coupling includes the adjuster sleeve (Figure 2: Adjuster plate (38)) at a first end of the rigid spacer coupling (Figure 2: Adjustor plate section (38) is at the first end of the spacer (34)), the first end of the rigid spacer coupling is connected to the driven hub (Figure 2: Spacer’s (34) first end is coupled to the pump coupling (42)), and a second end of the rigid spacer coupling is connected to a drive hub (Figure 2: Spacer’s (34) second end is coupled to the driver coupling (30)).
Regarding claim 19, Lobanoff discloses wherein rotating the adjuster sleeve around the driven shaft increases or decreases an amount of threaded mating between the adjuster sleeve and the driven shaft to adjust a position of the driven shaft relative to the driven hub (Figure 2; Col 4, line 48-53: Rotation of the coupling assembly, including adjusting plate (38), has the effect of varying the vertical position of pump shaft (18) with respect to the position of driver shaft (24) Col 3, line 65: Adjustment of the vertical position of the impellers of the pump at an optimum location for efficient pump operation.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lobanoff US 4240762 and Leff US3216361 as applied to claim 15, and in further view of Kilty US 20060222537.
Regarding claim 18, Lobanoff discloses all of the above limitations. However, Lobanoff is silent as to teach wherein the rigid spacer coupling is steel. From the same field of endeavor, Kilty teaches wherein the rigid spacer coupling is steel (Paragraph [0035 & 0046]: Major components are made of steel and the final component is a disc spacer (186)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  Lobanoff’s spacer and parts to be made of steel to lift and hold the weight of the impeller and pumps (Paragraph [0030 & 0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuessel et al. US 6765789 discloses a similar set screw and adjustor as present application. Haentjen US 3468572 discloses a similar shaft holder without a fastener similar to present application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745          
                                                                                                                                                                                              
/J. Todd Newton/Primary Examiner, Art Unit 3745